Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 28, 2014

                                    No. 04-13-00142-CV

                                      Joe A. ZUNIGA,
                                          Appellant

                                              v.

 THE CITY OF SAN ANTONIO, Acting by and through its Agent City Public Service Board
                            d/b/a CPS Energy,
                                 Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14216
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

       Appellant's unopposed request for extension of time for filing motion for rehearing and
motion for rehearing en banc is hereby GRANTED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court